Oldiiam, J, delivered the opinion of the court. Upon the demurrer being sustained to the replications to the de? •fendant’s plea of the statute of limitations, the plaintiff most urn questionably had the right to plead over, by amending or filing a •new replication. The refusal of the court to permit the plaintiff to file a replication, as well as the rendering judgment of retorno habendo were most certainly erroneous. The plaintiff’s right to file one replication was undoubted, and if it was necessary for the attainment of justice, he should have been permitted to file several. See Rev. St. ch. 116, sec. 76. Judgment reversed